Citation Nr: 1760525	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  13-33 078	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes of the thoracolumbar spine, rated as 20 percent disabling prior to March 7, 2013, and as 40 percent disabling as of that date.

2.  Entitlement to a rating in excess of 30 percent for degenerative changes of the cervical spine.  

3.  Entitlement to a rating in excess of 30 percent for migraine headaches.  

4.  Entitlement to a rating in excess of 30 percent for gastroesophageal reflux disease (GERD).  

5.  Entitlement to a rating in excess of 20 percent for right ankle sprain.  

6.  Entitlement to a rating in excess of 20 percent for left ankle sprain.  

7.  Entitlement to a rating in excess of 10 percent for status post right foot injury.  

8.  Entitlement to a compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

DAV representative on behalf of appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to May 2004. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran's authorized representative appeared before the undersigned at a Board hearing in order to communicate the Veteran's intent to withdraw all issues on appeal.  


FINDING OF FACT

At the November 2016 Board hearing, the Veteran's authorized representative withdrew all issues on appeal, to include the claims for increased ratings for thoracolumbar spine and cervical spine disability, migraine headaches, GERD, right and left ankle sprains, status post right foot injury and allergic rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant through his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


